 
Exhibit 10.47
 

--------------------------------------------------------------------------------

 
INTELLECTUAL PROPERTY RIGHTS LICENSE
 

--------------------------------------------------------------------------------

 
THIS LICENSE AGREEMENT is made as of this 3rd day of December, 2002 by and
between Syngenta Participations AG, a corporation organized under the laws of
Switzerland (“SPARTAG”), and Diversa Corporation, a Delaware corporation
(“DIVERSA”) and will be effective as of the closing of the transactions
contemplated by the Transaction Agreement (as defined below) (the “License
Effective Date”). Each of SPARTAG and DIVERSA are referred to herein as a
“Party” and together as the “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, SPARTAG, Torrey Mesa Research Institute (“TMRI Corp.”, and together
with SPARTAG, “the Syngenta Parties”) and DIVERSA have entered into a
Transaction Agreement (the “Transaction Agreement”) dated as of December 3, 2002
pursuant to which the Syngenta Parties have agreed to sell and transfer certain
assets and properties owned, held or used in the conduct of TMRI (as defined in
the Transaction Agreement) to DIVERSA, and DIVERSA has agreed to purchase these
assets and properties from the Syngenta Parties; and
 
WHEREAS, the Syngenta Parties and DIVERSA have agreed to enter into several
other Transaction Documents (as defined in the Transaction Agreement) that will
become effective at the closing under the Transaction Agreement, including,
without limitation, the Collaboration Agreement (as defined in the Transaction
Agreement) and this Intellectual Property License Agreement providing for the
grant and delivery by SPARTAG to DIVERSA of licenses to certain TMRI
Intellectual Property Rights;
 
NOW THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, SPARTAG and DIVERSA, intending to be
legally bound, hereby agree as follows:
 
1.    Definitions
 
In addition to the other terms defined below, the following terms used in this
Agreement shall have the following meanings:
 
“Affiliate” has the meaning set forth in Section 1.1 of the Collaboration
Agreement.
 
“Control”, “Controls”, or “Controlled” has the meaning set forth in Section 1.6
of the Collaboration Agreement.
 
“Intellectual Property Right” has the meaning set forth in Section 1.01 of the
Transaction Agreement.
 
“Patent” has the meaning set forth in Section 1.01 of the Transaction Agreement.
 
“Person” has the meaning set forth in Section 1.01 of the Transaction Agreement.
 
“Plant” has the meaning set forth in Section 1.25 of the Collaboration
Agreement.
 



1.



--------------------------------------------------------------------------------

“Plant Health Technology” means the tools, technologies and methods which are
not publicly available and are proprietary to or Controlled by Syngenta or its
Affiliates immediately prior to the closing of the transactions under the
Transaction Agreement, as practiced in the fungal program conducted by the
pathogen research team of TMRI Corp., and which are claimed or disclosed within
the scope of the TMRI Intellectual Property Rights listed in Schedule 3.10(a)-1
or Schedule 3.10(a)-2 of the Transaction Agreement.
 
“Platform Technology” has the meaning set forth in Section 1.27 of the
Collaboration Agreement.
 
“Syngenta Exclusive Field” has the meaning set forth in Section 1.46 of the
Collaboration Agreement.
 
“Third Party” has the meaning set forth in Section 1.50 of the Collaboration
Agreement.
 
“TMRI Intellectual Property Rights” has the meaning set forth in Section 1.01 of
the Transaction Agreement; provided that, for purposes of this Agreement, the
term “TMRI Intellectual Property Rights” shall not include any trademark,
service mark, trade name or domain name.
 
2.  Grants of Rights by SPARTAG to DIVERSA
 
2.1.  Platform Technology.    Subject to Section 2.3 below, SPARTAG hereby
grants and delivers to DIVERSA an exclusive, perpetual, irrevocable,
royalty-free license in and to TMRI Intellectual Property Rights claimed,
disclosed, covered or included in the Platform Technology, including, without
limitation, the Patents listed on Schedules 3.10(a)-1 and 3.10(a)-2 of the
Transaction Agreement which relate to the Platform Technology, in each case
solely for uses outside the Syngenta Exclusive Field, which license shall be
effective as of the License Effective Date.
 
2.2  Plant Health Technology.    Subject to DIVERSA’s hiring of at least two
senior employees from TMRI Corp.’s pathogen research team and subject to Section
2.3 below, SPARTAG hereby grants and delivers to DIVERSA an exclusive,
perpetual, irrevocable, royalty-free license in and to TMRI Intellectual
Property Rights claimed, disclosed, covered or included in the Plant Health
Technology, including, without limitation, the Patents listed on Schedules
3.10(a)-1 and 3.10(a)-2 of the Transaction Agreement which relate to the Plant
Health Technology, in each case solely for uses outside the Syngenta Exclusive
Field, which license shall be effective as of the License Effective Date. In
this event, SPARTAG will make reasonable attempts to extract specific data sets
with reference to antifungal activity from the TMRI Corp. genomics database for
inclusion in the license granted pursuant to this Section 2.2 for use by DIVERSA
outside the Syngenta Exclusive Field, including, without limitation, use by
DIVERSA in the invention of human anti-infective pharmaceutical drug candidates
and drugs. In addition, upon the grant of the license under this Section 2.2,
SPARTAG will deliver to DIVERSA all fungal strains and other tangible materials
included in the Plant Health Technology.
 
2.3  Terms of Licenses.    The licenses set forth in Sections 2.1 and 2.2 above
shall be exclusive for all applications outside the Syngenta Exclusive Field,
including during and after the term of the Collaboration Agreement, and such
licenses will survive termination of the Collaboration Agreement.



2.



--------------------------------------------------------------------------------

 
2.4  Sublicenses.    DIVERSA shall have the right to grant sub-licenses under
the licenses granted by SPARTAG to DIVERSA in Sections 2.1 and 2.2 only to (a)
any spin-out companies of DIVERSA, and/or (b) to any Affiliate of DIVERSA or
Third Party to whom DIVERSA assigns, licenses or other transfers all or
substantially all of any business of DIVERSA which uses the TMRI Intellectual
Property Rights licensed pursuant to this Agreement, in either such case for the
same purposes and on the same terms as set forth in Sections 2.1 and 2.2 and
provided that (i) any such sublicensee to whom a sublicense is granted agrees to
be bound by the terms and conditions of this Agreement and (ii) DIVERSA will be
responsible for the observance by all such sublicensees of all applicable
provisions of this Agreement, and will use its reasonable good faith efforts to
cause all of such sublicensees to observe the covenants in this Agreement.
 
3.  Warranties and Representations
 
In addition to the representations and warranties regarding the TMRI
Intellectual Property Rights included in the Transaction Agreement, SPARTAG
represents and warrants that (a) it has the right to grant the licenses granted
and deliver the materials specified in Section 2 of this Agreement, (b) it has
not assigned, licensed or otherwise granted to any Person, except as expressly
provided in this Agreement or the Transaction Agreement, any right or interest
in any TMRI Intellectual Property Right, (c) it has not, and will not, grant any
right to any Person which would conflict with the licenses granted to DIVERSA
under this Agreement, (d) it has maintained and will maintain and keep in full
force and effect all agreements (including license agreements) and filings
(including Patent filings) necessary to perform its obligations under this
Agreement, and (e) subject to any exclusions disclosed on Schedules 3.09(c),
3.10(a)-1, 3.10(a)-2, 3.10(a)-4, 3.10(a)-5, 3.10(c), and Schedule 3.10(d) of the
Transaction Agreement, to its knowledge as of the License Effective Date, there
is no Third Party intellectual property which DIVERSA would be required to
license or acquire in order to practice the TMRI Intellectual Property Rights.
 
4.  Prosecution, Maintenance and Defense of Intellectual Property
 
4.1  By SPARTAG.    SPARTAG shall, at its sole discretion and expense,
prosecute, maintain and defend or have prosecuted, maintained and defended the
TMRI Intellectual Property Rights; provided, however, that SPARTAG shall use
commercially reasonable efforts to prosecute, maintain and defend or have
prosecuted, maintained and defended the TMRI Intellectual Property Rights
pursuant to this Section 4.1 in a manner so that, for the duration of the TMRI
Intellectual Property Rights, the scope of the TMRI Intellectual Property Rights
remains comparable to the scope of the TMRI Intellectual Property Rights as they
exist as of the License Effective Date. SPARTAG agrees to keep DIVERSA
reasonably informed of prosecution, maintenance and defense of the TMRI
Intellectual Property, including, without limitation, providing notice and
information regarding substantive amendments to claims, response to final
rejections and notices of allowance, filing decisions in the United States as
well as foreign patent offices, oppositions, revocations, re-examination or
other substantive prosecution matters with respect to the TMRI Intellectual
Property Rights.
 
4.2.  DIVERSA Rights.    Subject to SPARTAG’s obligations under Section 4.1, if
SPARTAG elects not to continue to prosecute any patent applications or to
maintain any patents within the TMRI Intellectual Property Rights licensed to
DIVERSA under Section 2 of this



3.



--------------------------------------------------------------------------------

 
Agreement in any country, on a country-by-country basis, SPARTAG shall promptly
notify DIVERSA in writing and DIVERSA shall have the right, but not the
obligation, to assume the responsibility for the prosecution of any such patent
applications and maintenance of any such patents at DIVERSA’s expense. If,
following such SPARTAG election, DIVERSA elects to continue to prosecute any
such patent applications or to maintain any such patents, SPARTAG shall assign
such patent applications and patents to DIVERSA, and shall execute all documents
necessary to effect such assignment, and DIVERSA shall grant back to SPARTAG and
its Affiliates the licenses specified to be granted by Diversa to SPARTAG under
the Collaboration Agreement on the terms specified therein and a non-exclusive,
royalty-bearing license for the Syngenta Exclusive Field under any other
applicable patent application or patent at a royalty rate to be negotiated by
the Parties.
 
4.3  Enforcement.    Enforcement of any of the TMRI Intellectual Property Rights
against any actual or threatened infringement shall be subject to the terms set
forth in Section 8.7 of the Collaboration Agreement, which is incorporated
herein by reference.
 
4.4  Third Party Infringement.    The Parties shall promptly notify one another
in writing of any allegation by a Third Party that the exercise of the rights
granted to Diversa under this Agreement or the activities of either Party under
this Agreement infringes or may infringe the intellectual property rights of
such Third Party. Each Party will use commercially reasonable efforts (and will
endeavor to cause its Affiliates to use commercially reasonable efforts) to
cooperate with the other Party to resolve or defend against any such claims.
Neither Party shall have the right to settle any patent infringement litigation
under this Section 4.4 in a manner that diminishes the rights of the other Party
without the prior written consent of such other Party.
 
5.  Miscellaneous
 
5.1.  Duration and Termination.    This Agreement shall commence on the
Effective Date and shall continue in force in perpetuity.
 
5.2.  Assignability.    Neither this Agreement nor any rights or obligations
hereunder may be assigned by any Party without the prior written consent of the
other Party. Notwithstanding the foregoing, either Party may assign this
Agreement or any rights or obligations hereunder (with notice to, but without
the prior written consent of, the other Party) to (a) an Affiliate or (b) a
person who acquires all or substantially all of the assets of the business of
that Party to which this Agreement relates, or all of the assets of that Party,
or any part of the assets of that Party which includes the assets of the
business of that Party to which this Agreement relates; provided that any such
assignee agrees to be bound by the terms and conditions of this Agreement.
 
5.3.  Entire Agreement.    This Agreement, the Transaction Agreement and the
other Transaction Documents, including but not limited to the Collaboration
Agreement, constitute the entire agreement between the Parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, with respect to the subject matter of
this Agreement. No modification, extension or release from any provision hereof
shall be effected by mutual agreement, acknowledgment, acceptance or purchase
order, invoice or shipping instructions forms, or otherwise, unless the same
shall be in writing, signed by the Party to be bound and specifically described
as an amendment or extension of this Agreement. In the event of any conflict
between the provisions of this Agreement and the Transaction Agreement or the
Collaboration Agreement, the applicable provisions of the



4.



--------------------------------------------------------------------------------

 
Transaction Agreement or the Collaboration Agreement, respectively, shall
control unless otherwise expressly set forth herein.
 
5.4.  Governing Law.    This Agreement shall be governed by and construed in
accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.
 
5.5.  Successors and Assigns.    The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
 
5.6.  Party Relationship.    In the performance of this Agreement, each of
DIVERSA and SPARTAG is engaged in an independent business as an independent
contractor, and nothing herein shall be construed to the contrary. Nothing in
this Agreement shall make a Party the partner, agent or representative of the
other Party except as required by law. Except as expressly contemplated herein,
neither Party shall assume or create any obligations or responsibility, express
or implied, on behalf of or in the name of the other Party, or bind the other
Party in any manner or thing whatsoever.
 
5.7.  Notices.    All notices, requests and other communications hereunder shall
be in writing and shall be personally delivered or sent by internationally
recognized express delivery service, registered or certified mail, return
receipt requested, postage prepaid, in each case to the respective address
specified below, or such other address as may be specified in writing to the
other Parties hereto:
 
If to SPARTAG:
 
Syngenta Participations AG
Schwarzwaldallee 215
CH-4002
Basel, Switzerland
Attention: President
Fax: 41 61 323 7571
 
With a copy to:
 
Syngenta International AG
Schwarzwaldallee 215
CH-4002
Basel, Switzerland
Attention: General Counsel
Fax: : 41 61 323 7571
 
And with a copy to:
 
Syngenta International AG
Schwarzwaldallee 215
CH-4002
Basel, Switzerland
Attention: Head of Mergers, Acquisitions, Ventures and Licensing



5.



--------------------------------------------------------------------------------

 
Fax: 41 61 323 5568
 
If to Diversa:
 
Diversa Corporation
4955 Directors Place
San Diego, California 92121-1609
Attention: Senior Director, Corporate Development and Compliance
Fax: (858) 526-5666
 
With a copy to:
 
Diversa Corporation
4955 Directors Place
San Diego, California 92121-1609
Attention: Vice President, Intellectual Property
Fax: (858) 526-5604
 
With a copy to:
 
Cooley Godward LLP
4401 Eastgate Mall
San Diego, California 92121
Attention: L. Kay Chandler, Esq.
Fax: (858) 550-6420
 
Each Party providing notice, shall as a matter of courtesy, use reasonable
efforts to transmit an electronic or facsimile copy of any such notice, but a
failure to do so shall not constitute a failure to provide notice or a breach of
this Agreement. All notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to
5:00p.m. in the place of receipt and such is a business day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding business day in the place of
receipt.
 
5.8.  Headings.    The headings and titles of this Agreement are inserted for
convenience only and shall not be deemed a part hereof or effect the
construction or interpretation of any provision hereof.
 
5.9.  Counterparts.    This Agreement may be signed in any number of
counterparts and by the different Parties on separate counterparts, each of
which shall be an original with the same effect as if the signatures hereto and
thereto were upon the same instrument.
 
5.10  Confidentiality.    The Parties acknowledge and agree that all TMRI
Intellectual Property shall be Confidential Information of both Parties and
shall be subject to the provisions of Sections 10.1 and 10.2 of the
Collaboration Agreement, which are incorporated herein by



6.



--------------------------------------------------------------------------------

 
reference; provided that such provisions shall remain in effect with respect to
this Agreement for so long as this Agreement remains in effect.
 
5.11  Indemnification.
 
(a)  SPARTAG agrees to indemnify, defend and hold harmless DIVERSA and its
Affiliates and sublicensees and their respective employees, agents, officers,
directors and permitted assigns (each a “DIVERSA Indemnitee”) from and against
any claims, actions or suits by a Third Party resulting in any liabilities,
damages, settlements, claims, penalties, fines, and reasonable costs or
reasonable expenses incurred (including, without limitation, reasonable
attorneys’ fees and other expenses of litigation awarded by the court in a final
decision which is not appealed or is unappealable) (any of the foregoing, a
“Claim”) against or incurred by any DIVERSA Indemnitee to the extent arising out
of or resulting from (i) the practice of the TMRI Intellectual Property rights
by SPARTAG or any of its Affiliates or licensees in the Syngenta Exclusive
Field, or (ii) a material breach of any of the representations or warranties of
SPARTAG hereunder, except, in each case, to the extent that such Claim arises
out of or results from a matter for which SPARTAG is entitled to be indemnified
by DIVERSA pursuant to Section 5.11(b) hereof or the negligence or willful
misconduct of DIVERSA; provided, however, that notwithstanding the foregoing,
SPARTAG shall have no liability to any DIVERSA Indemnitee for its consequential
or special damages or lost profits, and with respect to Third Party claims,
shall only be obligated to indemnify DIVERSA Indemnitees against actual damages,
if any, awarded to a Third Party or actual settlement amounts, as applicable,
except as specifically provided in this Section 5.11(a).
 
(b)  DIVERSA agrees to indemnify, defend and hold harmless SPARTAG and its
Affiliates and licensees and their respective employees, agents, officers,
directors and permitted assigns (each a “SPARTAG Indemnitee”) from and against
any Claims against or incurred by any SPARTAG Indemnitee arising out of or
resulting from (i) the practice of the TMRI Intellectual Property rights by
DIVERSA or any of its permitted sublicensees outside the Syngenta Exclusive
Field, or (ii) a material breach of any of the representations or warranties by
DIVERSA hereunder, except, in each case, to the extent that such Claim arises
out of or results from a matter as to which DIVERSA is entitled to be
indemnified by SPARTAG pursuant to Section 5.11(a) hereof or the negligence or
willful misconduct of SPARTAG; provided, however, that notwithstanding the
foregoing, DIVERSA shall have no liability to any SPARTAG Indemnitee for its
consequential or special damages or lost profits and with respect to Third Party
claims shall only be obligated to indemnify SPARTAG Indemnitees against actual
damages, if any, awarded to a Third Party or actual settlement amounts, as
applicable, except as specifically provided in this Section 5.11(b).
 
(c)  A DIVERSA Indemnitee or SPARTAG Indemnitee (the “Indemnitee”) that intends
to claim indemnification under this Section 5.11 shall promptly notify the
indemnifying Party (the “Indemnitor”) in writing of any Claim in respect of
which the Indemnitee intend to claim such indemnification, and the Indemnitor
shall have the right to participate in, and, to the extent the Indemnitor so
desires, to assume the defense thereof with counsel chosen by Indemnitor, with
consent of Indemnitee, which consent shall not be unreasonably withheld. The
Indemnitee shall not enter into negotiations or enter into any agreement with
respect to the settlement of any Claim without the prior written approval of the



7.



--------------------------------------------------------------------------------

 
Indemnitor, and the indemnity agreement in this Section 5.11 shall not apply to
amounts paid in settlement of any Claim if such settlement is made without the
consent of the Indemnitor, which consent shall not be withheld unreasonably. The
failure to deliver written notice to the Indemnitor within a reasonable time
after the commencement of any such action, if prejudicial to its ability to
defend such action, shall relieve such Indemnitor of any liability to the
Indemnitee under this Section 5.11. At the Indemnitor’s request, the Indemnitee
under this Section 5.11, shall cooperate fully with the Indemnitor and its legal
representatives in the investigation and defense of any action, claim or
liability covered by this indemnification and provide full information with
respect thereto.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives as of the Effective Date.
 
SYNGENTA PARTICIPATIONS AG
     
DIVERSA CORPORATION
By:
 
/s/    Adrian C. Dubock

--------------------------------------------------------------------------------

     
By:
 
/s/ Jay M. Short

--------------------------------------------------------------------------------

Name:
 
Adrian C. Dubock

--------------------------------------------------------------------------------

     
Name:
 
Jay M. Short

--------------------------------------------------------------------------------

Title:
 
Head: Mergers & Acquisitions, Ventures and Licensing

--------------------------------------------------------------------------------

     
Title:
 
CEO

--------------------------------------------------------------------------------

 
By:
 
/s/ Marian T. Flattery

--------------------------------------------------------------------------------

Name:
 
Marian T. Flattery

--------------------------------------------------------------------------------

Title:
 
Head of Global Intellectual Property

--------------------------------------------------------------------------------

 



8.